2


                                                              20100E63; AK 9:18

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,
                                                     No. 78167-7-I
                     Respondent,
                                                     UNPUBLISHED OPINION
              v.                              )
                                              )
                                              )
D.O.B. 6-2-03
                                                     FILED:   01(13 12018
                     Appellant.               )
       PER CURIAM   —   H.L. appeals the sentence imposed following his conviction

in juvenile court for two counts of first degree child molestation. H.L. contends,

and the State concedes, that the court erroneously checked a box on page 4 of

the “Order On Disposition” imposing sex offender treatment as a condition of

community supervision. The parties agree that community supervision cannot be

imposed in this case and that the matter must be remanded for the court to

remove any checks or other indications on the disposition order suggesting that

community supervision is part of H.L.’s sentence. We accept the concession of

error and remand for correction of the disposition order.

       Remanded for amendment of the disposition order.

                     FOR THE COURT:




                                                    ..t• I